



COURT OF APPEAL FOR ONTARIO

CITATION: Gajewski (Re), 2015 ONCA 332

DATE: 20150811

DOCKET: C59245

Gillese, Tulloch and Lauwers JJ.A.

IN THE MATTER OF:  BARTOSZ GAJEWSKI

AN APPEAL UNDER PART XX.1 OF THE
CODE

Bartosz Gajewski, appearing in person

Anita Szigeti, for the appellant

Joanne Stuart, for the Crown

Michele Warner, for the Person in Charge of the Centre
    for Addiction and Mental Health

Heard: May 6, 2015

On appeal against the disposition of the Ontario Review
    Board dated, July 16, 2014.

APPEAL BOOK ENDORSEMENT

[1]

Mr. Gajewski suffers from delusional disorder. He has been found not
    criminally responsible for the index offences of forcible confinement and assault.
    By disposition dated July 16, 2014, the Board ordered that Mr. Gajewski
    continue to be detained on the Secure Forensic Unit at CAMH.

[2]

Mr. Gajewski appeals and asks that he be ordered detained on the less
    secure unit, that is, the General Forensic Unit at CAMH. He says he has been a
    model institutional citizen in the year prior to the 2014 hearing and
    disposition and detention on the more secure unit was largely designed to
    punish him for refusing to engage with his treatment team.

[3]

In light of Mr. Gajewskis continued refusal to communicate and engage
    with his treatment team, the Board did not act unreasonably in finding that the
    threshold risk to public safety remains. Because of his refusal to engage with
    his treatment team, the Hospital is unable to assess Mr. Gajewskis mental
    state on a day-to-day basis or to manage his risk. In our view, it was not
    unreasonable for the Board to find that it would be impossible to increase Mr. Gajewskis
    privileges without the ability to assess the risk associated with that
    increase.

[4]

Further, detention on the more secure unit is warranted because
    inability to assess risk to the public safety means that Mr. Gajewski is
    limited to escorted passes. Because of the higher staff-to-patient ratio on the
    more secure unit, Mr. Gajewski will actually enjoy more passes than if he were
    detained on the less secure unit.

[5]

Accordingly, the appeal is dismissed.


